SMITH, Judge,
dissenting.
If the trial court did not specifically invite nor encourage exceptions or post-trial motions to the courts December 18, 1991 order, it was incumbent upon the trial court to refuse disposition of the Board’s post-trial motions rather than to decide them on the merits. My strong concerns emanate from the fact that both counsel represented at oral argument that post-trial motions were authorized by the trial court; this Court’s jurisdiction was not called into question by Appellee although admittedly that issue may be raised sua sponte by this Court; the trial court considered the arguments advanced by the Board; and the trial court’s representations to this Court do not necessarily contradict those made by counsel. It is apparent on the face of the trial court’s order that it did not invite exceptions or post-trial motions.
In Eachus v. Chester County Tax Claim Bureau, 148 Pa.Commonwealth Ct. 625, 612 A.2d 586 (1992), the trial court dismissed a post-trial motion filed after the court entered its order setting aside a tax sale, concluding that the filing of such motion was not permitted because the court had not encouraged, invited or directed counsel to file post-trial motions, and the Pennsylvania Rules of Civil Procedure are inapplicable to statutory appeals and local rules of civil procedure did not address post-trial practice in statutory appeals. See Appeal of Borough of Churchill, 525 Pa. 80, 575 A.2d 550 (1990). Instantly, while acknowledging that no local rules of civil procedure existed in Blair County to govern post-trial practice in statutory appeals, the trial court does not deny that it accepted the Board’s, filing of its post-trial motions and ruled on the merits. On this record, the equities weigh in favor of allowing the Board’s appeal to this Court as timely filed and I would therefore not quash the appeal.